         Case 3:19-cv-01063-KM Document 104 Filed 02/08/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

PATRICK MCCRACKEN,                           :   CIVIL ACTION NO. 3:19-CV-1063
Administrator of the Estate of               :
JEFFREY ALLEN MCCRACKEN,                     :   (Judge Conner)
                                             :
                     Plaintiff               :
                                             :
              v.                             :
                                             :
FULTON COUNTY, et al.,                       :
                                             :
                     Defendants              :

                                         ORDER

       AND NOW, this 8th day of February, 2021, upon consideration of the

report (Doc. 98) of Chief Magistrate Judge Karoline Mehalchick, recommending

that the court deny the motion (Doc. 75) to dismiss or, in the alternative, for

summary judgment filed by the PrimeCare Medical, Inc., defendants (“PrimeCare

defendants”) in the above-captioned action, wherein Judge Mehalchick specifically

recommends that we decline to exercise our discretion to convert the PrimeCare

defendants’ motion to dismiss into a motion for summary judgment given that

discovery has not yet begun, and recommends further that we deny the PrimeCare

defendants’ motion to dismiss because plaintiff has sufficiently cured the pleading

deficiencies previously identified by the undersigned, (see Doc. 98 at 6-15; see also

Doc. 66), and the court noting that the PrimeCare defendants have objected to the

report, (see Docs. 99, 101); see also FED. R. CIV. P. 72(b)(2), and that plaintiff has

filed a response (Doc. 102) thereto, and following de novo review of the contested

portions of the report, E.E.O.C. v. City of Long Branch, 866 F.3d 93, 99 (3d Cir. 2017)
           Case 3:19-cv-01063-KM Document 104 Filed 02/08/21 Page 2 of 2




(quoting 28 U.S.C. § 636(b)(1)), and affording “reasoned consideration” to the

uncontested portions, id. (quoting Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir.

1987)), the court finding Judge Mehalchick’s analysis to be well-reasoned and fully

supported by the record and the applicable decisional law, and finding defendants’

objections (Docs. 99, 101) to be without merit for the reasons set forth in the report

and herein,1 it is hereby ORDERED that:

      1.       The report (Doc. 98) of Chief Magistrate Judge Mehalchick is
               ADOPTED.

      2.       The PrimeCare defendants’ motion (Doc. 75) to dismiss, or in the
               alternative, for summary judgment is GRANTED to the extent that
               plaintiff’s request for punitive damages on Count VII is STRICKEN
               from the second amended complaint. The motion (Doc. 75) is
               otherwise DENIED.

      3.       This matter is REMANDED to Chief Magistrate Judge Mehalchick for
               further proceedings.


                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner
                                        United States District Judge
                                        Middle District of Pennsylvania


      1
         The principal deficiency identified in the court’s prior opinion was that
plaintiff had failed to plead facts, rather than conclusory allegations, establishing
that the PrimeCare defendants knew or should have known that decedent Jeffrey
Allen McCracken was suicidal at or around the time of intake. (See Doc. 66 at 13-
14). The second amended complaint cures this deficiency: it alleges that these
defendants were in possession of arrest paperwork which explicitly stated that
McCracken had attempted suicide shortly before his arrest. (See Doc. 68 ¶¶ 79-80).
The PrimeCare defendants rejoin that this allegation is “simply false,” (Doc. 101 at
14), and cite evidence submitted with their would-be summary judgment motion in
attempt to refute plaintiff’s allegation, (see id. at 15). Defendants’ argument is one
of proof, not of pleading. As noted supra, we agree with Judge Mehalchick that
conversion to summary judgment at this stage would be premature. The claims
raised here are highly fact-intensive and full discovery is necessary to test their
merit. Accordingly, we will deny the PrimeCare defendants’ motion to dismiss,
and deny their request to treat that motion as one for summary judgment.
